Citation Nr: 0815228	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-38 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
other than pulmonary tuberculosis, (claimed as a respiratory 
disorder, exhaustion, and fatigue, secondary to exposure to 
gasoline fumes), to include as secondary to service-connected 
pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from June 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision that 
denied service connection for a respiratory disorder, other 
than pulmonary tuberculosis, (claimed as a respiratory 
disorder, exhaustion, and fatigue, secondary to exposure to 
gasoline fumes).  A February 2008 motion to advance the case 
on the Board's docket was granted by the Board in April 2008.

The Board notes that a March 2005 RO decision denied an 
increased (compensable) rating for pulmonary tuberculosis.  
The appellant filed a notice of disagreement to that issue in 
May 2005 and a statement of the case was issued in January 
2006.  The record does not reflect that a timely substantive 
appeal has been submitted as to that issue.  Thus, the Board 
does not have jurisdiction over that claim.  38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2007).  

In a February 2008 informal hearing presentation, the 
veteran's representative raised the issue of whether there 
was clear and unmistakable error (CUE) in the March 2005 RO 
decision that denied an increased (compensable) rating for 
pulmonary tuberculosis.  That issue is not before the Board 
at this time and is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran is service-connected for pulmonary tuberculosis.  
He is also service-connected for residuals of a fracture of 
the right ankle and for residuals of a fracture of the right 
wrist.  

The veteran's DD-Form 214 indicates that his occupational 
specialty was listed as a supply clerk.  His service medical 
records show treatment for pulmonary tuberculosis.  The 
service medical records do not specifically show treatment 
for exhaustion, fatigue, or any respiratory disorders, other 
than the treatment the veteran received for his pulmonary 
tuberculosis.  Such records also do not show treatment for 
exposure to gasoline fumes.  

Post-service treatment records show treatment for disorders 
including chronic obstructive pulmonary disease (COPD), as 
well as complaints of exhaustion and fatigue.  

A January 2005 VA respiratory examination report noted that 
the veteran's medical records were not available.  The 
veteran indicated that his major complaints were exhaustion 
and fatigue which started in 2003 to 2004.  He stated that 
tying his shoes would be exhausting and that he would have to 
stop while shampooing his hair in the shower.  The veteran 
indicated that he did not have any cough or chest pain, but 
that he would have shortness of breath on exertion.  It was 
noted that the veteran was on Lupron shots for prostate 
cancer four times a year.  It was also reported that a chest 
X-ray was pending.  The diagnoses were past history of 
pulmonary tuberculosis, not active at that time, and extreme 
exhaustion, probably unrelated to the pulmonary condition.  

A January 2005 VA radiology report, as to the veteran's 
chest, related an impression of COPD, fibrotic changes.  It 
was noted that there were infiltrate-like changes and pleural 
thickening in the right upper lobe that were most likely 
secondary to previous tuberculosis exposure by history.  

In a February 2005 addendum to the January 2005 VA 
respiratory examination report, the examiner noted that a 
chest X-ray was performed in January 2005 and that the X-ray 
showed COPD, fibrotic change, chronic infiltrate-like changes 
and pleural thickening in the right upper lobe, most likely 
secondary to previous tuberculosis exposure, by history.  

The Board observes that there is no indication that the 
examiner pursuant to the January 2005 VA respiratory 
examination, and February 2005 addendum, reviewed the 
veteran's claims folder in providing the diagnoses.  In fact, 
the examiner specifically indicated that the veteran's 
medical records were not available.  

A March 2005 statement from A. H. Goldberg, M.D., reported 
that the veteran suffered from severe fatigue.  Dr. Goldberg 
stated that he felt that such condition was secondary to the 
Lupron and Megace medications that the veteran was taking for 
his prostate cancer.  The Board notes that the veteran is not 
service-connected for prostate cancer.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder as to his claim for service 
connection for a respiratory disorder, other than pulmonary 
tuberculosis, (claimed as a respiratory disorder, exhaustion, 
and fatigue, secondary to exposure to gasoline fumes).  Such 
an examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).

Additionally, the Board observes that the RO apparently 
denied service connection for a respiratory disorder, other 
than pulmonary tuberculosis, (claimed as a respiratory 
disorder, exhaustion, and fatigue, secondary to exposure to 
gasoline fumes), at least in part on the basis that any such 
disorder was related to the veteran's pulmonary tuberculosis 
and that that a separate rating would constitute pyramiding 
under 38 C.F.R. § 4.14, which is prohibited.  It appears that 
the RO did not specifically address entitlement to service 
connection for such disorder on a secondary basis.  The Board 
notes that in a December 2004 statement, the veteran claimed 
that his fatigue and exhaustion were due to his service-
connected pulmonary tuberculosis.  Further, the February 2005 
addendum to the January 2005 VA respiratory examination 
report, noted above, indicated that the veteran's current 
COPD was likely secondary to his service-connected pulmonary 
tuberculosis.  Thus, on remand the RO should also address the 
veteran's claim for service connection on a secondary basis.   

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for respiratory problems, other than 
pulmonary tuberculosis, and for 
exhaustion, and fatigue, since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  Schedule the veteran for a VA 
respiratory examination by a physician to 
determine the nature and etiology of his 
claimed respiratory disorder, other than 
pulmonary tuberculosis, (claimed as a 
respiratory disorder, exhaustion, and 
fatigue, secondary to exposure to gasoline 
fumes).  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current 
respiratory disorders, other than 
pulmonary tuberculosis, as well as any 
disorders manifested by exhaustion and 
fatigue.  

Based on a review of the claims file, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any diagnosed 
respiratory disorders, other than 
pulmonary tuberculosis, as well as any 
diagnosed disorders manifested by 
exhaustion and/or fatigue, are 
etiologically related to the veteran's 
period of service.  If not, the examiner 
should then opine as to whether the 
veteran's service-connected pulmonary 
tuberculosis caused or aggravated 
(permanently worsened beyond the natural 
progression) any diagnosed respiratory 
disorders, other than pulmonary 
tuberculosis, as well as any disorders 
manifested by exhaustion and/or fatigue, 
and if so, the extent to which they are 
aggravated.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a respiratory disorder, other than 
pulmonary tuberculosis, (claimed as a 
respiratory disorder, exhaustion, and 
fatigue, secondary to exposure to gasoline 
fumes) on both a direct and secondary 
basis.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



